United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2116
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                        Andre Corbett, also known as Kirby

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                             Submitted: March 14, 2022
                                Filed: June 14, 2022
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                         _____________

PER CURIAM.

      Andre Corbett appeals his 24-month sentence following revocation of his
supervised release, claiming the district court 1 erred when it considered out-of-court
statements made by his estranged girlfriend. We affirm.


      1
      The Honorable Charles J. Williams, United States District Judge for the
Northern District of Iowa.
I.    BACKGROUND

       On March 27, 2021, while on supervised release, Corbett was stopped by law
enforcement and cited for driving with a suspended license. Even though Corbett
was required to report all contact with law enforcement to his supervising officer,
there is no evidence he complied with that condition of his release.

       On April 1, 2021, Sergeant James Trainor with the Iowa State Patrol stopped
a cream-colored Chrysler for speeding. As Sergeant Trainor approached the
Chrysler, a maroon SUV pulled in behind his patrol car. A female in the SUV began
yelling at Sergeant Trainor. While Sergeant Trainor was informing the woman that
he needed her to get away because he was involved in a traffic stop, the driver of the
Chrysler drove off. Sergeant Trainor pursued the Chrysler, eventually pulling
alongside it and observing the driver, whom he later identified as Corbett. Corbett
failed to stop and successfully evaded the police.

       Shortly after the chase, Raeven Taylor arrived at the Cedar Rapids Police
Department and reported to Officer Blair Klostermann that Corbett had assaulted her
at home approximately twenty minutes earlier. Taylor told Officer Klostermann that
while she was trying to call the police, Corbett punched her, pulled her hair,
attempted to take her cell phone, and then sped off in a cream-colored vehicle with
no license plates. Taylor recounted that while on her way to the police station, she
saw Corbett being pulled over by law enforcement. She reported that she watched
Corbett flee from the police, and promptly came to the station. Taylor permitted
Officer Klostermann to photograph the bruises on her arms and neck, which she
stated were the result of Corbett’s assault. Officer Klostermann noted the bruises
were fresh. Taylor also provided a written statement about the incident.

      On April 8, 2021, Corbett was arrested on a warrant for violating his
supervised release conditions. The petition alleged that Corbett had committed three
new violations of the law: driving with a suspended license, committing domestic
assault, and obstructing emergency communications by confiscating Taylor’s phone
                                         -2-
while she attempted to call the police. The petition also alleged that Corbett had
failed to report to his supervising officer his interaction with law enforcement after
he received the citation for driving with a suspended license.

      The government had difficulty serving a subpoena on Taylor, resulting in a
continuance of the final revocation hearing. Officers never successfully subpoenaed
Taylor, nor were they able to locate her. At the hearing, the government offered the
testimony of Sergeant Trainor and Officer Klostermann, video footage from the
chase, and Taylor’s in-person report to Officer Klostermann. Corbett objected to the
admission of Taylor’s out-of-court statements.

       The district court overruled Corbett’s objection, finding that Taylor was an
unavailable witness whose statements were sufficiently reliable to be admitted as
substantive evidence. At the close of evidence, the government abandoned the
alleged violation that Corbett drove with a suspended license. The court found the
other alleged violations—that Corbett assaulted Taylor, obstructed an emergency
communication, and failed to report contact with law enforcement to his probation
officer—had been proven by a preponderance of the evidence. While the
government did not pursue the driving with a suspended license allegation, the court
informed the parties that it was going to consider “the attachments to the First
Supplemental and Substituted Petition to Revoke Supervision,” which included an
Iowa Uniform Citation and Complaint form indicating Andre Corbett had been cited
by law enforcement on March 27, 2001, at 12:20 a.m. for driving with a suspended
license, in violation of Iowa Code § 321.218(1). No objection to the consideration
of the attachments was raised by Corbett below or on appeal. The court imposed a
24-month straight-time sentence with no supervision to follow. Corbett appeals.

II.   DISCUSSION

      Corbett contends the district court erred when it found Taylor was an
unavailable witness and admitted her out-of-court statements. Corbett believes that


                                         -3-
without Taylor’s testimony, the government failed to prove he violated his
supervised release conditions. The record shows otherwise.

       While the consideration of evidence that was never formally offered at the
hearing might ordinarily cause us to pause, when the court announced it was going
to consider the attachments to the petition, Corbett neither objected to admission of
the evidence, nor did he raise the issue of admissibility on appeal. The attachments
included a citation issued to Corbett for driving with a suspended license. On the
face of the document, it indicates law enforcement reviewed the driver’s
license/identification of the driver stopped on March 27, 2021, at 12:20 a.m., and
identified the driver as Andre Corbett. The driver’s date of birth on the citation
matches the date of birth listed on Corbett’s presentence investigation report
(“PSIR”). Likewise, the physical description of the cited driver is consistent with
the description contained in Corbett’s PSIR. Corbett has not challenged on appeal
the district court’s finding that he did not inform his supervising officer about his
contact with law enforcement on March 27, 2021. Rather, he claims there was no
evidence to corroborate that he was the person stopped. The evidence in the record
is sufficient to support the district court’s finding that Corbett was stopped and cited
by law enforcement for driving under suspension on March 27, 2021, and that he did
not report this contact with law enforcement to his supervising officer.

       Because the record demonstrates a violation of Corbett’s release terms
without relying on Taylor’s statements, we need not decide whether the court erred
in admitting Taylor’s out-of-court statements because the error, if any, was harmless.
See United States v. Timmons, 950 F.3d 1047, 1051–52 (8th Cir. 2020) (discussing
the harmless error standard in revocation proceedings). To the extent the district
court considered Taylor’s hearsay statements while determining Corbett’s sentence,
in the context of revocation proceedings, a defendant’s confrontation rights are
limited to the question of whether release should be revoked. “Due process generally
does not require confrontation during sentencing following a conviction, and due
process does not require any greater protection in the sentencing phase of a


                                          -4-
revocation proceeding.” United States v. Busey, 11 F.4th 664, 668 (8th Cir. 2021)
(citation omitted).


III.   CONCLUSION

       For the foregoing reasons, we affirm the district court’s judgment.
                       ______________________________




                                         -5-